Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 and 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Arinaga et al. Pub. No.: US 20090058086 A1 (hereinafter Arinaga et al.).

Regarding claim 1, Arinaga et al. discloses a power supply (fig.1A: a wind turbine system 1, para. [0033]), the power supply comprising: 
an input (e.g. see 13) configured to receive input power (13, para. [0047]); 
an output (22, para. [0040]) configured to provide output power to a load (e.g. see 22, para. [0042]); 
at least one relay (20); 
a crowbar circuit (18, paras. [0043], [0046]) configured to selectively divert the input power (13) away from the load (22, para. [0048] indicates the emergency power supply system 29 feeds electric power to the pitch control mechanism 22; the switch 20 within the crowbar circuit 18 is turned on by using the electric power fed from the emergency power supply system 29); and 
a controller (27, para. [0046]) configured to: 
detect a high-voltage condition at the input (13, para. [0043]); 
activate (crowbar circuit 18 is turned on, paras. [0038], [0048]), in response to detecting the high-voltage condition at the input (13, para. [0043]), the crowbar circuit (18) to divert the input power (13) away from the load (22, para. [0048] indicates the emergency power supply system 29 feeds electric power to the pitch control mechanism 22; The switch 20 within the crowbar circuit 18 is turned on by using the electric power fed from the emergency power supply system 29 to rapidly reduce the current through the rotor winding by the load resistor 21);  
output, in response to detecting the high-voltage condition at the input (13, para. [0043]), a signal (crowbar circuit control signal) to operate the at least one relay (20) to transition from a first state (20 turned on state, Emergency, paras. [0043], [0048]) to a second state (20 turned off state, normal operation, para. [0047]); and 
deactivate the crowbar circuit (18, switch 20 turned off) in response to a determination that the at least one relay (20) has transitioned to the second state (turned off state, normal operation, para. [0047]).  

Regarding claim 2, Arinaga et al. discloses the power supply (fig.1A: a wind turbine system 1, para. [0033]) of claim 1, wherein the controller (27) is further configured to: 
provide, in response to deactivating the crowbar circuit (18, switch 20 turned off or open, normal operation), the output power to the load (22) from the power supply (13, para. [0047]).   

Regarding claim 3, Arinaga et al. discloses the power supply of claim 1, wherein the controller (27) is further configured to output the signal (crowbar circuit control signal) to operate the at least one relay (20) to transition from the first state (20 turned on state, Emergency, paras. [0038], [0043]) to the second state (20 turned off state, normal operation, para. [0047]) while simultaneously activating the crowbar circuit (crowbar circuit 18 is turned on, para. [0048]).  

Regarding claim 7, Arinaga et al. discloses the power supply (1) of claim 1, wherein the at least one relay (fig.1: the emergency switch 33) is coupled between the input (13) and the output (22, paras. [0046], [0047]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arinaga et al. Pub. No.: US 20090058086 A1 (hereinafter Arinaga et al.) in view of Niehoff et al. Pub. No.: US 20220139644 A1 (hereinafter Niehoff et al.).

Regarding claim 4, Arinaga et al. discloses the controller (27) is further configured to: determine that the high-voltage condition at the input has ended (paras. [0038], [0043], [0048], [0050]).
Arinaga et al. fails to disclose output, in response to determining that the high-voltage condition at the input has ended, a signal to transition the at least one relay from the second state to the first state.  
Niehoff et al. discloses the power supply of claim 1, wherein the controller (fig.7) is further configured to: 
determine that the high-voltage condition at the input has ended (paras. [0024], [0032]); and 
output, in response to determining that the high-voltage condition at the input has ended, a signal (e.g. see fig.1: a control signal from controller 7, para. [0029]) to transition the at least one relay (fig.1: 8) from the second state (e.g. see figs. 2 or 3, relay 8 connects the output terminal 3 to ground) to the first state (e.g. see fig.1: relay 8 connected to terminal 2 and 3, paras. [0028]- [0031]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Arinaga et al. to include “a signal to transition the at least one relay from the second state to the first state” as taught by Niehoff et al. for the purpose of switching the power supply back on reliably (para. [0017] of Niehoff et al.).

Regarding claim 5, Arinaga et al. fails to disclose the power supply of claim 1, wherein determining that the at least one relay has transitioned to the second state includes waiting for a predetermined amount of time to elapse after outputting the signal to operate the at least one relay to transition from the first state to the second state.  
Niehoff et al. discloses the power supply of claim 1, wherein determining that the at least one relay (fig.2: 8) has transitioned to the second state includes waiting for a predetermined amount of time (paras. [0006], [0018]) to elapse after outputting the signal to operate the at least one relay to transition from the first state to the second state (para. [0034]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Arinaga et al. to include “waiting for a predetermined amount of time to elapse after outputting the signal to operate the at least one relay to transition from the first state to the second state” as taught by Niehoff et al. for the purpose of preventing any arcing in the mechanical isolator relay (para. [0018] of Niehoff et al.).

Regarding claim 6, Arinaga et al. fails to disclose the predetermined amount of time corresponds to a transition time of the at least one relay.  
Niehoff et al. discloses the power supply of claim 5, wherein the predetermined amount of time corresponds to a transition time of the at least one relay (fig.2: 8, paras. [0006], [0018], [0034]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Arinaga et al. to include “the predetermined amount of time corresponds to a transition time of the at least one relay” as taught by Niehoff et al. for the purpose of preventing any arcing in the mechanical isolator relay (para. [0018] of Niehoff et al.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arinaga et al. Pub. No.: US 20090058086 A1 (hereinafter Arinaga et al.) in view of Lu et al. Pub. No.: US 20090184583 A1 (hereinafter Lu et al.).

Regarding claim 8, Arinaga et al. discloses a rectifier 28 that converts AC to DC power, para. [0042] and input 13 and output 22 as shown in fig.1.
Arinaga et al. fails to disclose wherein the at least one relay is coupled between the input and the power converter. 
	Lu et al. discloses the power supply of claim 1, further comprising a power converter (fig. 1: the control arm-bridge module 12, para. [0023]) coupled between the input (2) and the output (3), wherein the at least one relay (15) is coupled between the input (13) and the power converter (12, para. [0021]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Arinaga et al. to include “the at least one relay is coupled between the input and the power converter” as taught by Lu et al. for the purpose of  increasing the service life of the power source selection switch and enhancing reliability of the uninterruptible power supply module (para. [0012] of Lu et al.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arinaga et al. Pub. No.: US 20090058086 A1 (hereinafter Arinaga et al.) in view of Niehoff et al. Pub. No.: US 20220139644 A1 (hereinafter Niehoff et al.).

Regarding claim 9, Arinaga et al. discloses the power supply (1) of claim 1, wherein diverting the input power (fig.1A:13) away from the load (22, para. [0048] indicates the emergency power supply system 29 feeds electric power to the pitch control mechanism 22; the switch 20 within the crowbar circuit 18 is turned on by using the electric power fed from the emergency power supply system 29)
Arinaga et al. fails to disclose shunting at least a portion of a current associated with the high-voltage condition to a neutral connection.
Niehoff et al. discloses the power supply of claim 1, wherein diverting the input power (fig.2: L+in) away from the load (L+out) includes shunting at least a portion of a current associated with the high-voltage condition to a neutral connection (e.g. see fig.2: relay 8, crowbar circuit 9, 10, ground, paras. [0018], [0025], [0032]- [0035]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Arinaga et al. to include “shunting at least a portion of a current associated with the high-voltage condition to a neutral connection” as taught by Niehoff et al. for the purpose of providing a reliable interruption of the circuit (para. [0016] of Niehoff et al.).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. Pub. No.: US 20090184583 A1 (hereinafter Lu et al.) in view of Niehoff et al. Pub. No.: US 20220139644 A1 (hereinafter Niehoff et al.).

Regarding claim 10, Lu et al. discloses an Uninterruptible Power Supply (UPS) (fig.1: an uninterruptible power supply module 1, para. [0020]), the UPS comprising: 
an input configured to receive input AC power (2); 
an output configured to provide output AC power (3) to a load (6); 
at least one relay (15, paras. [0005], [0021]); 
the input AC power away (2) from the load (6); and 
a controller (14) configured to: 
monitor the input AC power (2, para. [0021]); 
operate, in response to a determination that the input AC power (2) is acceptable, the UPS in a first mode of operation (15b, para. [0026]); 
detect a high-voltage condition at the input (paras. [0027], [0028]); 
activate (15a), in response to the high-voltage condition at the input (2), the input power (2) away from the load (6); 
output, in response to the high-voltage condition at the input, a signal (14a, para. [0027]) to operate the at least one relay (15) to transition from a first state (15b) to a second state (15a); and 
operate, in response to a determination that the at least one relay (15) has transitioned to the second state (15a), the UPS in a second mode of operation (DC terminal 15a, DC voltage source 11, para. [0027]).  
Lu et al. fails to disclose a crowbar circuit coupled to the input and configured to selectively divert the input AC power away from the load; and activate, in response to the high-voltage condition at the input, the crowbar circuit to divert the input power away from the load.
Niehoff et al. discloses a crowbar circuit (fig.2: 9, 10) coupled to the input (L+in) and configured to selectively divert the input AC power (L+in, 2) away from the load (L+out, 3); and activate, in response to the high-voltage condition at the input (para. [0032]), the crowbar circuit (fig.2: 9,10, para. [0033]) to divert the input power (L+in) away from the load (L+out); 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Arinaga et al. to include “a crowbar circuit” as taught by Niehoff et al. for the purpose of providing a reliable interruption of the circuit (para. [0016] of Niehoff et al.).

Regarding claim 11, Lu et al. discloses the UPS (1) of claim 10, further comprising: 
a backup power input (fig.1: 15a) configured to receive backup DC power (11a) from a backup power source (11, para. [0021]); and 
a converter (12) configured to convert the input AC power (2) from the input and the backup DC power (11a) from the backup power input (15a) into the output AC power (3, para. [0022]).  

Regarding claim 12, Lu et al. discloses the UPS (1) of claim 11, wherein the at least one relay (15) includes at least one of an input relay (15) configured to selectively couple the converter (12) to the input (2) and the backup power input (15a).
Lu et al. fails to disclose a bypass relay coupled between the input and the load, or a backfeed relay coupled between the neutral connection and the load.  
Niehoff et al. discloses a bypass relay (fig. 1: 8, para. [0031]) coupled between the input (L+in) and the load (L+out), or a backfeed relay (fig.3: 8, para. [0035]) coupled between the neutral connection (ground) and the load (L+out).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Lu et al. to include “a bypass relay or a backfeed relay” as taught by Niehoff et al. for the purpose of providing a reliable power supply or interruption of the circuit (paras. [0016], [0017] of Niehoff et al.).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. Pub. No.: US 20090184583 A1 (hereinafter Lu et al.) in view of Niehoff et al. Pub. No.: US 20220139644 A1 (hereinafter Niehoff et al.) and further in view of Shaver et al. Pub. No.: US 20180248364 A1 (herein after Shaver et al.).
Regarding claim 13, Lu et al. fails to disclose wherein the crowbar circuit is configured to divert the input power away from the load by coupling the input to a neutral connection for a duration equal to or greater than a transition time of the at least one relay.  
Niehoff et al. discloses the UPS (1) of claim 11, wherein the crowbar circuit (9, 10) is configured to divert the input power (L+in, 2) away from the load (L+out, 3) for a duration equal to or greater than a transition time of the at least one relay (fig.2: 8, paras. [0006], [0018], [0034]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Lu et al. to include “the crowbar circuit is configured to divert the input power away from the load for a duration equal to or greater than a transition time of the at least one relay” as taught by Niehoff et al. for the purpose of preventing any arcing in the mechanical isolator relay (para. [0018] of Niehoff et al.).
Shaver et al. discloses wherein the crowbar circuit (fig.7: input crowbar circuit 96) is configured to divert the input power (fig.7: input 72) away from the load (fig.1: output 90) by coupling the input (fig.7: 72) to a neutral connection (e.g. para. [0111] indicates the input crowbar 96 is triggered, thereby shorting out the solar panel 18, figs.1, 7, paras. [0111]- [0114], [0131]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the uninterruptible power supply of Lu et al. and Niehoff et al. to include “a crowbar circuit is coupling the input to a neutral connection” as taught by Shaver et al. for the purpose of providing increased safety, since the crowbar circuit is located at the panel, and upon activation, no high voltage extends from the panels on the output connections (para. [0136] of Shaver et al.).

Regarding claim 14, Lu et al. fails to disclose wherein at least a portion of a current associated with the high-voltage condition is shunted to the neutral connection while the crowbar circuit is activated.  
Niehoff et al. discloses the UPS of claim 13, wherein at least a portion of a current associated with the high-voltage condition is shunted to the neutral connection while the crowbar circuit is activated (fig. 2: 9, 10, para. [0033]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Lu et al. to include “a crowbar circuit” as taught by Niehoff et al. for the purpose of providing a reliable interruption of the circuit (para. [0016] of Niehoff et al.).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. Pub. No.: US 20090184583 A1 (hereinafter Lu et al.) in view of Niehoff et al. Pub. No.: US 20220139644 A1 (hereinafter Niehoff et al.).

Regarding claim 15, Lu et al. fails to disclose wherein the controller is further configured to: deactivate the crowbar circuit in response to a determination that the at least one relay has transitioned to the second state.  
Niehoff et al. discloses the UPS of claim 10, wherein the controller (fig. 3: 7) is further configured to: deactivate the crowbar circuit (fig.3: 9, 10) in response to a determination that the at least one relay (8) has transitioned to the second state (para. [0035]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Lu et al. to include “a crowbar circuit” as taught by Niehoff et al. for the purpose of providing a reliable interruption of the circuit (para. [0016] of Niehoff et al.).

Regarding claim 16, Lu et al. discloses the UPS of claim 10, wherein the first mode of operation corresponds to one of a bypass mode of operation or a line mode of operation (fig.1: 15b, para. [0026]) and the second mode of operation corresponds to a backup mode of operation (fig.1: 15a, para. [0027]).  


Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al. Pub. No.: US 20130169068 A1 (hereinafter Wagoner et al.) in view of Niehoff et al. Pub. No.: US 20220139644 A1 (hereinafter Niehoff et al.).

Regarding claim 17, Wagoner et al. discloses a non-transitory computer-readable medium storing (para. [0026]) thereon sequences of computer-executable instructions (e.g. see claim 20, para. [0028]) for controlling a power supply (fig.1: 100, para. [0015]) including an input configured to receive input power (104, para. [0016]) and an output configured to provide output power to a load (102, para. [0015], para. [0018] indicates power may also flow from the grid 104 to converter 106), the sequences of computer-executable instructions including instructions that instruct at least one processor (fig.1: a controller 170, para. [0027]) to: 
detect a high-voltage condition at the input (fig.1: sensor 178, para. [0027]); 
activate (e.g. para. [0025] indicates activate thyristor element, para. [0028]), in response to detecting the high-voltage condition at the input, a crowbar circuit (120) to divert the input power (104) away from the load (102, para. [0028]); 
output (174), in response to detecting the high-voltage condition at the input (178), a signal (174) to operate at least one relay (122, 124, 126) to transition from a first state (close connection) to a second state (open or interrupt or break, para. [0027]).
Wagoner et al. fails to disclose deactivate the crowbar circuit in response to a determination that the at least one relay has transitioned to the second state.  
Niehoff et al. discloses deactivate the crowbar circuit (fig.3: crowbar 9 turned off or open, 10) in response to a determination that the at least one relay has transitioned to the second state (fig.3: relay 8 is in second state, para. [0035]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Wagoner et al. to include “deactivate the crowbar circuit in response to a determination that the at least one relay has transitioned to the second state” as taught by Niehoff et al. for the purpose of providing a reliable interruption of the circuit (para. [0016] of Niehoff et al.).

Regarding claim 18, Wagoner et al. discloses the non-transitory computer readable medium according to claim 17, wherein the sequences of instructions include instructions that instruct the at least one processor (fig.1: a controller 170, para. [0027]) to: 
output the signal (174) to operate the at least one relay (fig.1: 122, 124, 126) to transition from the first state (close) to the second state (interrupt or break, para. [0027]) while simultaneously activating the crowbar circuit (para. [0026] indicates activation of the gate drive elements 152-162; activation of thyristor element 140-150; paras. [0028], [0030]).  

Regarding claim 19, Wagoner et al. discloses the non-transitory computer readable medium according to claim 17, wherein the sequences of instructions include instructions that instruct the at least one processor (170, para. [0026]) to: 
determine that the high-voltage condition at the input has ended (178, para. [0027]).
Wagoner et al. fails to disclose output, in response to determining that the high-voltage condition at the input has ended, a signal to transition the at least one relay from the second state to the first state.  
Niehoff et al. discloses determine that the high-voltage condition at the input has ended (fig.1); and output, in response to determining that the high-voltage condition at the input has ended, a signal (e.g. a control signal from controller 7) to transition the at least one relay from the second state (e.g. see figs. 2 or 3, relay 8 connects the output terminal 3 to ground) to the first state (fig.1: relay 8 connected to terminal 2 and 3, paras. [0028]- [0031]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Wagoner et al. to include “a signal to transition the at least one relay from the second state to the first state” as taught by Niehoff et al. for the purpose of switching the power supply back on reliably (para. [0017] of Niehoff et al.).

Regarding claim 20, Wagoner et al. discloses the non-transitory computer readable medium according to claim 17, wherein the sequences of instructions include instructions that instruct the at least one processor (fig. 1: 170, para. [0026]) to: 
determine that the at least one relay has transitioned to the second state by waiting for a predetermined amount of time to elapse (paras. [0028], [0030]). 
Wagoner et al. fails to disclose outputting the signal to operate the at least one relay to transition from the first state to the second state.  
Niehoff et al. discloses determine that the at least one relay has transitioned to the second state by waiting for a predetermined amount of time to elapse after outputting the signal to operate the at least one relay to transition from the first state (e.g. see fig.1: relay 8 connected to terminal 2 and 3, paras. [0028]- [0031]) to the second state (fig.3: relay 8 is in second state, para. [0035]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power supply of Wagoner et al. to include “at least one relay to transition from the first state to the second state” as taught by Niehoff et al. for the purpose of providing a reliable interruption of the circuit (para. [0016] of Niehoff et al.).

Regarding claim 21, Wagoner et al. discloses the non-transitory computer readable medium (para. [0026]) according to claim 20, wherein the predetermined amount of time corresponds to a transition time of the at least one relay (fig.1, paras. [0028], [0030]).  

Examiner's Note:
15.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
16.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
17.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. Pub. No.: US 2012/0262129 A1 discloses a double fed induction generator (DFIG) converter and method for suppressing transient in deactivation of crowbar circuit for grid fault ridethrough.

CONTACT INFORMATION
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (07/26/2022)
Examiner, Art Unit 2837


26 July 2022

/EMILY P PHAM/Primary Examiner, Art Unit 2837